Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment dated 01/20/2022, the following occurred: Claims 1, 3, 8, 11, 13, 16 and 18 were amended. Claims 4, 9, 14 and 19 were canceled.
Claims 1-3, 5-8, 10-13, 15-18 and 20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for providing medical advice. 
Regarding claims 1, 6, 11 and 16, the limitation of (claim 1 being representative) detecting input of a user in a passenger space; outputting information in the passenger space; provide a medical interview question and even in the case of not identifying the user, provide an advice message based on an answer to the medical interview question, the answer being received as the input of the user, recognizes a destination of the user, estimates travel time to the destination and changes at least one of a content and an amount of the medical interview question in accordance with the travel time and wherein the transportation is a bus, taxi, train, ship or an airplane and regarding claim 6- the limitation communicate with the transportation apparatus as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (claim 1) transportation apparatus comprising an input interface, an output interface and a controller, (claim 6) an information processing system comprising transportation apparatus and a terminal apparatus, (claim 11) a non-transitory computer-readable storage medium, a controller, a transportation apparatus, an input interface and an output interface, (claim 16) controller, transportation apparatus, an input interface and an output interface, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for transportation apparatus, input interface, output interface, controller, information processing system, terminal apparatus, and non-transitory computer-readable storage medium, the claims encompass providing medical advice in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a transportation apparatus and a controller. Claim 6 recites the additional element of an information processing system, transportation apparatus and a terminal apparatus. Claim 11 recites the additional element of a non-transitory computer-readable storage medium, a controller and a transportation apparatus. Claim 16 recites the additional element of a controller and a 
Claims 1, 11 and 16 further recite the additional element of an input interface and an output interface. These additional element are recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a transportation apparatus, a controller, an information processing system, a terminal apparatus, a non-transitory computer-readable storage medium to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of an input interface and an output interface were considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-3, 5, 7-8, 10, 12-13, 15, 17-18 and 20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 7 further define the operations of the controller. Claims 2 and 7 recite the additional elements of a controller and a terminal apparatus which are analyzed in the same manner as above and do not provide practical application or significantly more. Dependent claims 3, and 8 further define the operations of the controller. Claims 3 and 8 recite the additional element of a controller which is analyzed in the same manner as above and do not provide practical application or significantly more. Dependent claims 5, 10, 15 and 20 further define the advice message. Dependent claims 12 and 17 further define outputting the advice message. Dependent claims 13 and 18 further define the user, medical history and providing advice based on medical history. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 16 recite “…and, even in the case of not identifying a user, provide…” The claim is indefinite because it is unclear how the claim can be met. Identification of a user was never received nor was any identification determined. 
Claims 1, 11 and 16 also recite “… wherein when the controller recognizes a destination of the user, the”… The claim is indefinite because it is unclear how the claim can be met. A user destination was never received. 
Claims 1, 11 and 16 further recite “…and changes at least one of a content and an amount of the medical interview question in accordance with…” The claim is indefinite because it is unclear how the claim can be met. The claim provides only one medical interview question to be asked and answered, so it is unclear how the amount of medical question can be changed. Are there multiple questions or does the change in the amount of question mean zero questions to be asked. It is also unclear how the content is to be changed.  
Dependent claims are rejected by virtue of dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwoczek (US 10464571 B2), in view of Tallman (US 5764923 A), in view of Soffer (US 2015/0045068) and in further view of Parker (US 2006/0052099). 

REGARDING CLAIM 1
	Kwoczek discloses a transportation apparatus comprising: an input interface capable of detecting input of a user in a passenger space, output interface capable of outputting information in a passenger space and a controller ([abstract] teaches apparatus for a vehicle (interpreted by examiner as the transportation apparatus), the apparatus has at least one input interface to receive data, wherein the data includes information about at least one occupant of the vehicle (interpreted by examiner as the input interface capable of detecting a user input in a passenger space), a control module (interpreted by examiner as the controller) and at least one output interface. [10:63-65] teaches the output interface correspond to one or more outputs for transmitting information (interpreted by examiner as output interface capable of outputting information in a passenger space)) and, even in the case of not identifying a user, provide an output of information ([10:63-65] teaches one or more outputs for transmitting information (interpreted by examiner as provide an output of information. The Examiner would like to note that Kwoczek does not need to identify the user in order to output information))

Kwoczek does not explicitly disclose, however Tallman discloses:
output information is an advice message (Tallman at [2:55-57] teaches providing medical care recommendation on the display (interpreted by examiner as output information in advice form)) a controller configured to provide a medical interview question via the output interface, provide an advice message based on an answer to the medical interview question, the answer being received as the input of the user detected by the input interface (Tallman at [2:40-55] teaches an input means (interpreted by examiner as the input interface of Kwoczek) and a data processing system (interpreted by examiner as the controller of Kwoczek) is configured to present a series of questions on the display (interpreted as the output interface of Kwoczek) for checking patient eligibility to receive medical care (interpreted by examiner as a controller configured to provide a medical interview question via the output interface) and to make a level of medical care recommendation (interpreted by examiner as advise message) in response to patient answers to the questions (interpreted by examiner as provide an advice message based on an answer to the medical interview question) [claim 1 (b)] teaches receiving series of answers responsive to the first series of questions from the input means (interpreted by examiner as the answer being received as the user input detected by the input interface)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the input interface, output interface and controller of Kwoczek to incorporate the medical system and process as taught by Tallman, with the motivation of effectively reducing utilization and costs, while increasing user satisfaction and overall quality of care. (Tallman at [2:26-28]).

Kwoczek and Tallman do not explicitly disclose, however Soffer further discloses:
wherein when the controller recognizes a destination of the user, the controller estimates travel time to the destination by the transportation apparatus and changes at least one of a content and an amount of the medical interview question in accordance with the travel time (Soffer at [0005] teaches a personal digital assistant (PDA) (interpreted by examiner as the controller) [0014] teaches identifying destination of user and an estimated time of arrival (interpreted by examiner as the controller recognizes a destination of a user, the controller estimates travel time to the destination by the transportation apparatus) [0047] teaches PDA makes recommendations to user relating to time. [0060] teaches PDA computing time of arrival. [0102] teaches the PDA communication and decision making and teaches the PDA is in a position to determine the optimal rules and questions to ask in any given situation and to sharpen the relevance of the questions over time (interpreted by examiner as changes at least one of a content of the question, the medical interview question of Tallman, in accordance with the travel time)),

prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Kwoczek and Tallman with teaching of Soffer since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the input interface, output interface and controller of the primary reference and the medical system and process of the secondary reference using location based data, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Kwoczek, Tallman and Soffer do not explicitly disclose, however Parker further discloses:
and wherein the transportation apparatus is a bus, a taxi, a train, a ship, or an airplane (Parker at [0061] teaches a transportation apparatus can be either bus, taxi, train, airplane and/or ship).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Kwoczek, Tallman and Soffer with teaching of Parker since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary and third reference using the classification of transportation apparatus, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, 

REGARDING CLAIMS 6, 11 and 16
Claims 6, 11 and 16 are analogous to Claim 1 thus Claims 6, 11 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Kwoczek further discloses a terminal apparatus configured to communicate with the transportation apparatus (Kwoczek at [1:58-61] teaches vehicles (interpreted by examine as the transportation apparatus) frequently comprise access to a mobile (interpreted by examiner as terminal display) communication network and thus frequently access to a great amount of information) and a non-transitory computer-readable storage medium storing a program (Kwoczek at [4:56-62])

REGARDING CLAIM 2
Kwoczek, Tallman, Soffer and Parker disclose the limitation of claim 1.
Kwoczek, Soffer and Parker do not explicitly disclose, however Tallman further discloses:
The transportation apparatus according to claim 1, wherein the controller causes a terminal apparatus to output the advice message (Tallman at [2:56-57] teaches data processing system (interpreted by examiner as the controller) is configured to provide medical care recommendation (interpreted as the advice message) on the display. [3:56-57] teaches computer (interpreted as the terminal apparatus of Kwoczek) has a display).

REGARDING CLAIMS 7, 12 and 17
Claims 7, 12 and 17 are analogous to Claim 2 thus Claims 7, 12 and 17 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

Claims 3, 5, 8, 10, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwoczek (US 10464571 B2), in view of Tallman (US 5764923 A), in view of Soffer (US 2015/0045068), in view of Parker (US 2006/0052099) and in further view of Bitran (US 2017/0039344). 

REGARDING CLAIM 3
Kwoczek, Tallman, Soffer and Parker disclose the limitation of claim 1.
Kwoczek, Tallman, Soffer and Parker do not explicitly disclose, however Bitran further discloses:
The transportation apparatus according to claim 1, wherein when the controller recognizes information for identifying the user, the controller searches for a medical history of the user and provides the advice message based also on the medical history (Bitran at [0022] teaches a user profile may include inferred data from the user data (interpreted by examiner as information for identifying a user) regarding past medical history of the user, surgical history, past medical screenings and procedures, past hospitalizations and visits. [0026] teaches every piece of medical information from the user electronic medical record, client computing devices 12, medical devices 22, and other client computing devices 16 is consolidated into one comprehensive, anonymized data set allowing for easy and convenient analysis of health information that a health recommender uses to make useful recommendations (interpreted by examiner as provides the advice message based also on the medical history) as well as visualize comprehensive health information for users. [0029] teaches a query engine (interpreted by examiner as the controller) for performing searches in each of the databases 30, 38, 42, and 52 and [0034] teaches database such as the user electronic medical record 42, user personal history 30 (interpreted by examiner as searches for a medical history of the user) to retrieve key pieces of personal medical information that may be helpful in inferring the significance of the patient's signs and symptoms).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified methods of Kwoczek, Tallman, Soffer and Parker to incorporate the recommendation method as taught by Bitran, with the motivation of improving the health and well-being of both individuals and entire populations by promptly connecting them to the resources they are entitled to through multiple accessible channels, including apps, web, voice, text, or chat. (Bitran at [0002]).
REGARDING CLAIMS 8, 13 and 18
Claims 8, 13 and 18 are analogous to Claim 3 thus Claims 8, 13 and 18 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

REGARDING CLAIM 5
Kwoczek, Tallman, Soffer and Parker disclose the limitation of claim 1.
Kwoczek, Tallman, Soffer and Parker do not explicitly disclose, however Bitran further discloses:
The transportation apparatus according to claim 1, wherein the advice message includes at least any of a proposal for medical consultation, suggestions about daily life, precautions, and a proposal for medication (Bitran at [0003] teaches health recommender configured to identify at least one health condition of the user, determine a health recommendation, including at least a recommended health care service (interpreted by examiner as the advice message includes at least any of a proposal for medical consultation)).

REGARDING CLAIMS 10, 15 and 20
Claims 10, 15 and 20 are analogous to Claim 5 thus Claims 10, 15 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-3, 5-8, 10-13, 15-18 and 20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
MPEP §2106.04(d). As shown above, claim 1 (and similarly the other independent claims) is amended to specify that "the transportation apparatus is a bus, a taxi, a train, a ship, or an airplane." The independent claims of this application thus require a "particular machine or manufacture" that is integral to them… The operations recited in the independent claims are thus now limited in view of the operation of a specifically-defined "transportation apparatus," which is an element in addition to any recited judicial exception, so Applicant submits that the amended independent claims implement any judicial exception that may be recited therein in conjunction with a "particular machine or manufacture." … The claimed invention that provides a "medical interview question" to a user of a "transportation apparatus" that is "a bus, a taxi, a train, a ship, or an airplane." And "based on an answer to the medical interview question," an "advice message" is provided. Health information is accordingly dispensed to people with only minimal impact on their lives, and the claimed invention accordingly constitutes an "improvement to other technology or technical field."
Regarding 1, The Examiner respectfully disagrees. Although the transportation apparatus is defined to be a bus, taxi, train, ship or airplane, this field of use does not provide a practical application or significantly more. An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, please refer to MPEP 2106.05(b)(III). The limitations 
The Applicant may wish to take the lack of subject matter eligibility into account when determining whether to continue prosecution. The Examiner cannot suggest a path forward for this application.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-3, 5-8, 10-13, 15-18 and 20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Regarding. In particular, claim 1 is amended to recite "a controller configured to provide a medical interview question via the output interface and, even in a case of not identifying the user, provide an advice message based on an answer to the medical interview question, the answer being received as the user-input of the user detected by the input interface." Claims 11 and 16 are similarly amended. These amended features are not taught by the applied references. To that end, the Office concedes that Kwoczek does not disclose the functionality of the recited "controller," and it instead relies on Tallman's disclosure for such teachings. Office Action, P7-8. But as mentioned during the interview, and as shown in, e.g., Tallman's Fig. 2, that reference's process begins by gathering patient information and confirming eligibility at a step 42. Tallman, C5:L29-3 1. No "advice message" is thus dispensed in Tallman without a patient's 
Regarding 32, The Examiner agrees that Tallman relies on identifying the patient in order to providing medical care recommendation on the display, i.e. medical advice. However, Kwoczek does not need to identify the user in order to output information. As a result, and given the broadest reasonable interpretation the Examiner has modified the rejection to rely on Kwoczek to output information even in the case of not identifying the user, where Tallman is relied upon to teach that this information can be an advice message.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626